UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):October 26, 2012 WESTMORELAND COAL COMPANY (Exact Name of Registrant as Specified in Charter) Delaware 001-11155 23-1128670 (State or Other Jurisdiction of Incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 9540 South Maroon Circle, Suite 200, Englewood, CO (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code:(855) 922-6463 (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02.Results of Operations and Financial Condition. On October26, 2012, beginning at 10:00 a.m. Eastern Time, the Company hosted a conference call with investors to discuss the Company’s financial and operating results for the third quarter ended September30, 2012.The conference call was made available to the public via conference call and webcast.The transcript of the conference call is attached hereto as Exhibit 99.1. The information in this Item 2.02 of the Current Report on Form 8-K and the exhibits attached hereto are being furnished and shall not be deemed “filed” for purpose of Section 18 of the Securities Exchange Act of 1934, as amended, nor shall it be deemed incorporated by reference in any filing under the Securities Act of 1933, as amended, except as shall be expressly set forth by specific reference in such filing. Item 9.01.Financial Statements and Exhibits (d)Exhibits ExhibitNo. Description Transcript of October 26, 2012 Investor Conference Call - 2 - SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. WESTMORELAND COAL COMPANY Date:October 31, 2012 By: /s/ Jennifer S. Grafton Jennifer S. Grafton General Counsel and Secretary - 3 - EXHIBIT INDEX ExhibitNo. Description Transcript of October 26, 2012 Investor Conference Call -4 -
